Bleckley, Chief Justice.
At the time the action of ejectment was brought the defendant in that action, Mrs. Davis, had been m jiossession of the premises under color of title and claim of right for more than seven years. During that time there is no indication in the evidence that she ever acknowledged title in the plaintiffs in ejectment or in any one else. She seems to have held for herself *507against the world. We think, under these circumstances, that it was a mistake for the judge by a summary order to turn her out of possession and place the property in the hands of a receiver to await trial and judgment in the action of ejectment. The plaintiffs having acquiesced for more than seven years in the adverse holding, were chargeable with laches, and this ought to count against them in their application for a receiver. Had they brought their action promptly before the attachment of aprima facie bar, perhaps they would have been entitled to a receiver pending the action to secure the mesne profits, the defendant being insolvent. But a possession so ancient and long-con-’ tinued should not he disturbed by an interlocutory ■order in advance of a trial by jury.

Judgment reversed.